UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6420



ELLIS RICHARD DOUGLAS, JR.,

                                             Petitioner - Appellant,

          versus


RICHARD LANHAM, Commissioner; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1280-JFM)


Submitted:   November 6, 1997             Decided:   January 20, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ellis Richard Douglas, Jr., Appellant Pro Se. Gwynn X. Kinsey, Jr.,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the dis-

trict court. Douglas v. Lanham, No. CA-95-1280-JFM (D. Md. Mar. 13,
1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June

23, 1997) (No. 96-6298). We deny Appellant's motion for appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2